Citation Nr: 0336755	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post C6-7 fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from September 1979 to October 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Cervical muscle strain in service in October 1979 was 
acute and transitory and resolved without producing chronic 
disability.

2.  The veteran did not have chronic disability of the 
cervical spine prior to a postservice motor vehicle accident 
in August 1986.

3.  There is no competent medical evidence relating a current 
cervical spine disability to any incident or manifestation 
during the veteran's active service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine, status post 
C6-7 fusion, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a June 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2003).

The veteran's service medical records reveal that, in October 
1979, the veteran complained of pain in the posterior aspect 
of his neck.  On examination, his neck was not tender to 
palpation but full extension caused discomfort over T-3.  The 
assessment was probable muscle strain.  In June 1980, 
November 1980, December 1980, and July 1981, the veteran was 
seen for complaints of neck pain.  During that period of 
time, he was also seen by the psychiatry service after a 
suicide gesture.  The assessment of his complaints of neck 
pain was somatic dysfunction.  Subsequent service medical 
records are negative for any complaint or findings related to 
the veteran's neck.

In a report of medical history for separation in October 
1982, a history of several physical and mental complaints was 
noted which did not include neck pain and it was noted that 
the veteran denied any other significant medical or surgical 
history.  At an examination for separation in October 1982, 
the veteran's spine and other musculoskeletal system were 
evaluated as normal.

Postservice office records of the veteran's private 
physicians prior to August 1986 are negative for any 
complaints or findings concerning his cervical spine.

Records of Greater Community Hospital, Creston, Iowa, show 
that the veteran was seen in the emergency room in August 
1986 after being involved in an early-morning motor vehicle 
accident (MVA).  He complained of a severe headache, neck 
pain, and pain in his right upper arm.  X-rays of his 
cervical spine were read as normal.  The diagnoses were 
closed head injury and cervical strain.

In August 1986, several days after being seen in the 
emergency room, the veteran was seen by a private physician, 
whose pertinent assessment was cervical muscle strain.

Since August 1986, the veteran has made persistent complaints 
of neck pain and received treatment for his cervical spine on 
a continuing basis.

VA X-rays of the cervical spine in August 1989 showed slight 
early hypertrophic changes at the levels of C3-4 which could, 
in part, be associated with residuals of old trauma with 
slight post-traumatic arthritis.

In March 1993, at a VA Medical Center (VAMC), the diagnosis 
was C-6 through C-7 spondylosis with left-sided spur 
resulting in a left C-7 radiculopathy.  The veteran underwent 
the surgical procedure of C-6 through C-7 anterior interbody 
fusion.  

In a July 1993 decision, an administrative law judge (ALJ) of 
the Social Security Administration (SSA) found that the 
veteran had been disabled under laws administered by that 
agency by cervical spine and psychiatric disorders since 
April 1992, when he had stopped working and filed a claim for 
SSA disability benefits.  In his decision, the ALJ stated, 
"At the hearing, the Claimant testified that he has 
experienced severe back and neck pain since 1986..." 

In May 2001, at a VAMC, the veteran again underwent cervical 
spine surgery consisting of C6-7 posterior fusion with 
posterolateral instrumentation.

In a statement received in June 2001, the veteran stated 
that, "I have had problems with my back and neck every [sic] 
since the service."

At a VA spine examination in January 2002, the diagnoses 
were: degenerative disc disease, C, T, and LS (cervical, 
thoracic, and lumbosacral) spine, with residual pain and 
reduced range of motion; and postoperative status times 2 
fusion, C6-7, with posterolateral instrumentation.  The 
examiner noted that there was data that the veteran had been 
involved in MVAs prior to and after his period of active 
service and that he had had repeated neck injury/pain from 
these MVAs.  The examiner stated the following opinion: "The 
current level of degenerative disc disease with chronic neck 
and back pain appears to be more likely related to the 
combined effects of these accidents and less likely related 
to muscle strain he appears to have had while in military 
service."

At a personal hearing before a Decision Review Officer at the 
RO in June 2002, the veteran testified that he was in a MVA 
prior to service in 1976 but that he did not sustain a neck 
injury in that accident.  He also testified that he had had a 
neck condition "From while I was in the military until 
today."

Upon consideration of the evidence of record, the Board notes 
that the veteran did not complain of neck pain in service 
after July 1981 or at his examination for service separation 
in October 1982.  Neither arthritis nor degenerative disc 
disease of the cervical spine was diagnosed during the one 
year period following the veteran's separation from service 
in October 1982.  The Board also notes that there are no 
postservice medical records showing a complaint of neck pain 
until the time of the MVA in August 1986 in which the veteran 
sustained an injury to his neck.  In addition, the veteran 
testified at his SSA hearing that his severe neck pain began 
in 1986.  As noted above, postservice office records of the 
veteran's private physicians show no complaint of neck pain 
prior to August 1986.  Based on these facts, the Board finds 
that the veteran did not have a chronic disorder of the 
cervical spine between his separation from service in October 
1982 and prior to the MVA in August 1986.  

The veteran, as a layman, is not qualified to offer an 
opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, he is not qualified to offer an 
opinion on the medical question of the likely etiology of his 
degenerative disc disease of the cervical spine.  The VA 
examiner in January 2002 found that it is less likely than 
not that the veteran's degenerative disc disease of the 
cervical spine is related to the cervical muscle strain noted 
in service in October 1979 and it is more likely that his 
cervical spine disability is related to neck injuries 
sustained in MVAs.  The Board notes that there is no 
competent medical evidence relating a current cervical spine 
disorder to any incident or manifestation in service.  In 
that regard, the Board notes that the veteran's service 
medical records do not in fact show any injury to his 
cervical spine during his period of active service.  The 
Board concludes that the preponderance of the credible 
evidence of record is against the claim of entitlement to 
service connection for a cervical spine disability, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER


Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post C6-7 fusion, is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



